                    Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 1 of 6

 Pro Se 1 (Rev. 12/16) Complaint fora Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                                                                                    wi1f&...
                                                                                                                             OCT O2 2020
                                                     E"asfuA.         District of   AclcaafiS
                                                                                                              ~ES w. S C K , CLERK
                                                             Ceair-,l         Division
                                                                                                                                              DEPCLERK


                                                                          )       Case No.        J/:2/J-cv- I I 72. -JM
                                                                          ~
                                                                                                 (to be filled in by the Clerk's Office)
  Bcef1da (. Graham
                                                                                                             ~es
                              Plaintiff(s)                                )
(Write the fall name ofeach plaintiff who is filing this complaint.       )
If the names ofall the plaintiffs cannot fit in the space above,                  Jury Trial: (check one)                 0No
please write "see attached" in the space and attach an additional         )
page with the fall list of names.)                                        )
                                  -v-                                     )
Houston Mt-thail~ lf\e.. wan lCl'lds                                  ~p)
Mtn10rial Hennan, Grla:kr Hi:cahi.5 0\ett')
Mtr'YlOna\ Htn'Ybn -1he.~l~S Q ~
                              Defendant(s)                                )
 (Write the fall name ofeach defendant who is being sued. If the
 names ofall the defendants cannot fit in the space above, please         )          This case assigned to District Judge              Mood)
 write "see attached" in the space and attach an additional page
 with the fall list ofnames.)
                                                                          )
                                                                                     and to Magistrate Judge             ___n_~------
                                                                                                                     _l)_ee.

                                                   COMPLAINT FOR A CIVIL CASE


 I.        The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                                 Bre.rda F Grahum
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address                       docsraham10K I@ 0..0 I. C' oro
           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                           Page 1 of 5
                   Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 2 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

                     Defendant No. 1
                                Name
                                                             \-\oJ&oo Mefbcdist Thi lAlJo11aods Hospi-\a\
                                Job or Title (if known)
                                Street Address               ,11ao1 hrsta:±t Lf 5 Sou-rn
                                City and County
                                                             Tot ll)O(Yj Iarrls ,   MD rn:g.omerj
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                                              Me.monaJ   \::\e.fIOooO Grea-\e.r He.19hts   ".l. \
                                                                                                     fb5pt1;.).
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code           :1:e.~a.s '11 DOS
                                Telephone Number             113- ~ll} .. d0Co
                                 E-mail Address (if known)


                     Defendant No. 3
                                Name                         M~ot' ia.I ~erma an - 1b~ tuccx:H aocls
                                Job or Title (if known)
                                 Street Address              qaso P,necrof1
                                City and County
                                                             Toe uJOcdlands, Mon:1:gomery
                                 State and Zip Code          1ex.O.S   113 8'0
                                Telephone Number
                                 E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                 Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                 E-mail Address (if known)



                                                                                                      Page2 of S
                  Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 3 of 6

Pro Se l (Rev. l2/l6)ComplaintforaCivi1Case

D.       Basis for Jurisdiction

         Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
         heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
         parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
         is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
         another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
         diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

         What is the basis for federal court jurisdiction?       (check all that apply)

                0Federal question                              &'Diversity of citizenship
         Fill out the paragraphs in this section that apply to this case.

         A.        If the Basis for Jurisdiction Is a Federal Question

                   List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                   are at issue in this case.             Se.cu.on 1   I. 0 O I
                  Texa$           Sto.tu\eS



         B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                   1.        The Plaintiff(s)

                             a.        If the plaintiff is an individual
                                       The plaintiff, (name)   f,re.Oja.. F- Grab a n'1                      , is a citizen of the
                                       State of (name)     ArK.a.Yl~
                             b.        If the plaintiff is a corporation
                                       The plaintiff, (name)                                                 , is incorporated
                                                               ----------------
                                       under the laws of the State of (name)
                                       and has its principal place of business in the State of (name)



                             (If more than one plaintiff is named in the complaint, attach an additional page providing the
                             same information for each additional plaintiff.)

                   2.        The Defendant(s)

                             a.        If the defendant is an individual
                                       The defendant, (name)                                                 , is a citizen of
                                                                  ---------------
                                       the State of (name)                                               . Or is a citizen of
                                       (foreign nation)

                                                                                                                         Page 3 of 5
                    Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation                             ) QrAS
                                           The defendant, (name)    liou5too Mtfuoro.·st: lbe. ~' is incorporated under
                                           the laws of the State of (name)     "'Je,(M                            , and has its
                                           principal place of business in the State of (name)   -:U~e.~X.~Cl.S
                                                                                                          _________
                                           Or is incorporated under the laws of (foreign nation} _"]'e~=)(.C(S~~-------
                                           and has its principal place of business in (name)    _Tt_t:-KA~~S.~--------

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
         IY'G clefe.naants Fa.i\ed -to d(sQose ord prq::>etl\~ Ci.Ca.qnos~
          ML\ ~ the.. de,CQ,a.sed &. C:,. cnedi        to)d.(;tiMS LUh. en \eosJ
                                               b ,foi\eAc~ iCu~tm tmi,y of'
         UP,'-to his d~o..-th. 7ne d~.f.~ncnrttsd
                                                                                 ca'
         (ntecnous c.,onctitlOt"\ ttla.t coul e... L()1tr"ac cc., ''-j others.

IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.                                                                            I
         Plaintlf.f re 9 uest  t:tjun·es, damages, cost --0r funer-0v
       funt-va,I -t~Se! J$ u, f). 5 1
       HQ.a.ct, 3-to(le.. '750
       P}Ot: J a5'o _ ""' l)e.C£rti~n:t --t Jse ne fYttarLu .j t. QC'(d 7. q3
       Pa.in 4 Su~n n.9 u•                                o
       Tota\ ! ! ~, oooJ 000 p,u, ALL COtJIZ.t' cost.                                                                  Page4of    s
  Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 5 of 6



                                  DEFENDANTS



2. The denfendant Herman Memorial Greater Heights Hospital , is incorporated under the

  laws of the State of Texas, and has its principal place of business in the State of Texas . Or

  is incorporated under the laws of Texas, and has its principal place of business in Texas .



3. The denfendant Herman Memorial -The Woodlands, is incorporated under the

  laws of the State of Texas , and has its principal place of business in the State of Texas . Or

  is incorporated under the laws of Texas, and has its principal place of business in Texas .




                                                 1
                   Case 4:20-cv-04184 Document 2 Filed on 10/02/20 in TXSD Page 6 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:             JO-~ --   ao~ 0
                      SignanrreofPhlntiff
                      Printed Name of Plaintiff
                                                              ~
                                                         Been da (. Grah a rn
                                                                                   -/       iJ J _
           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page S of S
